


109 HR 5731 IH: Living American Wage (LAW) Act of

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5731
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Al Green of Texas
			 (for himself, Mr. Watt,
			 Mr. Honda,
			 Mrs. Napolitano,
			 Mr. George Miller of California,
			 Mr. Pastor,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Baca, Mr. Reyes, Mr.
			 Becerra, Mr. Ortiz,
			 Mr. Scott of Georgia,
			 Mr. Wynn, Ms. Roybal-Allard, Ms. Lee, Mr.
			 Hastings of Florida, Ms.
			 Millender-McDonald, Mr. Bishop of
			 Georgia, Mr. Butterfield,
			 Mr. Davis of Illinois,
			 Mr. Meeks of New York,
			 Mr. Jackson of Illinois,
			 Ms. Jackson-Lee of Texas,
			 Mr. Lewis of Georgia,
			 Mr. Clay, Mr. Towns, Ms.
			 Corrine Brown of Florida, Ms.
			 Kilpatrick of Michigan, Mr.
			 Owens, Ms. Loretta Sanchez of
			 California, Mr. Cleaver,
			 Ms. Linda T. Sánchez of California,
			 Ms. Solis,
			 Mr. Hinojosa,
			 Mr. Gonzalez,
			 Ms. Watson,
			 Mr. Cardoza,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Serrano,
			 Mr. Thompson of Mississippi,
			 Mrs. Jones of Ohio,
			 Ms. McKinney,
			 Mr. Davis of Alabama,
			 Mr. Rangel,
			 Mr. Conyers, and
			 Mr. Clyburn) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Fair Labor Standards Act to provide for the
		  calculation of the minimum wage based on the Federal poverty guidelines
		  published by the Department of Health and Human Services.
	
	
		1.Short titleThis Act may be cited as the
			 Living American Wage (LAW) Act of
			 2006.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the Federal
			 minimum wage should, as a minimum, be adjusted every 4 years so that a person
			 working for such a wage may earn an annual income that is not less than 112
			 percent of the Federal poverty threshold, as determined by the Census Bureau;
			 and
			(2)Congress or any of
			 the several States may establish a higher minimum wage requirement than that
			 established in this Act.
			3.Minimum
			 wageSection 6 of the Fair
			 Labor Standards Act of 1938 is amended—
			(1)by amending
			 subsection (a)(1) to read as follows:
				
					(1)except as
				otherwise provided in this section, not less than $5.15 an hour beginning
				September 1, 1997, and not less than the amount determined by the Secretary
				under subsection (b) beginning January 1,
				2007;
					;
				and
			(2)by redesignating
			 subsection (b) as subsection (c) and inserting after subsection (a) the
			 following:
				
					(b)(1)Not later than September
				1, 2006, and once every 4 years thereafter, the Secretary shall determine the
				minimum wage rate applicable under subsection (a)(1) based on the formula
				described in paragraph (2). The Secretary shall publish such wage rate in the
				Federal Register not later than October 1 of each year. If such determination
				results in a lower minimum wage than that then in effect, the Secretary shall
				not adjust the minimum wage then in effect pursuant to this subsection.
						(2)The minimum wage rate determined by
				the Secretary under paragraph (1) shall be the minimum hourly wage sufficient
				for a person working for such wage 40 hours per week, 52 weeks per year, to
				earn an annual income in an amount that is 12 percent higher than the Federal
				poverty threshold for a two person household, with one person a child under age
				18, and living in the 48 contiguous States, as published for each such year by
				the Census
				Bureau.
						.
			
